          Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

MARY JANE SMOOT,                             §
                                             §
               Plaintiff,                    §
                                             §
VS.                                          §      Civil Action No. 5:19-cv-0865-XR
                                             §
CITY OF SHAVANO PARK, TEXAS,                 §
                                             §
            Defendant.                       §
__________________________________           §

                SECOND SUPPLEMENTAL INITIAL DISCLOSURES OF
                      DEFENDANT CITY OF SHAVANO PARK
                   IN ACCORDANCE WITH RULE 26a(1) F.R.C.P.

TO THE HONORABLE UNITED STATES DISTRICT JUDGE XAVIER RODRIGUEZ:

       Now comes CITY OF SHAVANO PARK, Defendant in the above entitled and numbered

cause and provides this its Second Supplemental Initial Disclosures pursuant to Rule 26a(1) of the

Federal Rules of Civil Procedure and would respectfully show as follows;

(a)    The name and, if known, the address and telephone number of each individual likely to
       have discoverable information that the disclosing party may use to support its claims or
       defenses, unless solely for impeachment, identify the subjects of the information:

       Mary Jane Smoot
       c/o Mr. Jerad Wayne Najvar
       Najvar Law Firm PLLC
       2180 North Loop West, Suite 255
       Houston, Texas 77018

       Witness has knowledge of relevant facts pertaining to the incidents made the basis of this
       lawsuit. Witness has knowledge regarding the July 2008 banner and signs incidents made
       the basis of this lawsuit. Witness has knowledge of the Bentley Manor Homeowners
       Association rules.
           Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 2 of 7




        Adam Holzhauer
        111 Tuscany Way
        Shavano Park, Texas 78249
        (210) 492-9118

        Witness has knowledge of relevant facts pertaining to the incidents made the basis of this
        lawsuit. Witness has knowledge regarding the July 2008 banner and signs incidents made
        the basis of this lawsuit. Witness has knowledge of the Bentley Manor Homeowners
        Association rules. Witness has knowledge regarding his position and duties as President
        of the Bentley Manor Homeowners Association.

        Code Enforcement Officer Micah Kerr
        Chief Ray Lacy
        Shavano Park Police Department
        900 Saddletree Court
        Shavano Park, Texas 78231
        (210) 492-9248

        Witnesses have knowledge of relevant facts pertaining to the incidents made the basis of
        this lawsuit. Witnesses have knowledge regarding the July 2008 banner and signs
        incidents made the basis of this lawsuit. Witnesses have knowledge of the Bentley Manor
        Homeowners Association rules. Witnesses have knowledge regarding their training
        experience and duties as police officers, generally and specifically as they apply to the
        incident made the basis of this lawsuit. Witnesses also have knowledge of the Shavano
        Park Code of Ordinances regarding signs and banners.

        WESTON MARTINEZ
        c/o Mr. Jerad Wayne Najvar
        Najvar Law Firm PLLC
        2180 North Loop West, Suite 255
        Houston, Texas 77018

        Witness has knowledge of relevant facts pertaining to the incidents made the basis of this
        lawsuit. Witness has knowledge that he is Plaintiff’s son who ran for county commissioner
        and placed a 4 x 8 voting sign in Shavano Park on a residential yard in the year 2020.

        KONRAD KUYENDALL
        Shavano Park City Hall
        900 Saddletree Court
        Shavano Park, Texas 78231
        (210) 492-9248

        Witness has knowledge of relevant facts pertaining to the incidents made the basis of this
        lawsuit. Witness has knowledge regarding his role as a Planning and Zoning Commission
        member with the City of Shavano Park. Witness has knowledge regarding the City of
        Shavano Park’s Planning and Zoning Commission recommendation to amend sign
        ordinance to be in accordance with the Texas Election Code.
_______________________________________________________________________________________________________
Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Second Supplemental Initial Disclosures                              Page 2
           Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 3 of 7




        Edward Ogden
        Nancy Ogden
        130 Calais Way
        Shavano Park, Texas 78249
        (210) 493-9008

        Witnesses have knowledge of relevant facts pertaining to the incidents made the basis of
        this lawsuit. Witnesses have knowledge regarding the July 2008 banner and signs
        incidents made the basis of this lawsuit. Witnesses have knowledge of the Bentley Manor
        Homeowners Association rules.

        City Manager Bill Hill
        Shavano Park City Hall
        900 Saddletree Court
        Shavano Park, Texas 78231
        (210) 492-9248

        Witness has knowledge of relevant facts pertaining to the incidents made the basis of this
        lawsuit. Witness has knowledge regarding the July 2008 banner and signs incidents made
        the basis of this lawsuit. Witness has knowledge of the Bentley Manor Homeowners
        Association rules. Witness has knowledge regarding his duties and training as City
        Manager for Shavano Park, in general and specifically as it applies to the incidents made
        the basis of this lawsuit. Witness also has knowledge of Shavano Park Code of Ordinances
        regarding signs and banners. Witness has knowledge that amended sign ordinance O-2020-
        0002 was passed May 18, 2020 by the City of Shavano Park City Council which includes
        an amendment of voting signs Section 24-6 to be in accordance with the Texas Election
        Code.

        Non-Retained Expert:

        City Manager Bill Hill
        Shavano Park City Hall
        900 Saddletree Court
        Shavano Park, Texas 78231
        (210) 492-9248

        Non-retained Expert has knowledge of relevant facts pertaining to the incidents made the
        basis of this lawsuit. Non-retained Expert has knowledge regarding the July 2008 banner
        and signs incidents made the basis of this lawsuit. Non-retained Expert has knowledge of
        the Bentley Manor Homeowners Association rules. Non-retained Expert has knowledge
        regarding his duties and training as City Manager for Shavano Park, in general and
        specifically as it applies to the incidents made the basis of this lawsuit. Non-retained Expert
        also has knowledge of Shavano Park Code of Ordinances regarding signs and banners.
        Non-retained Expert has knowledge that amended sign ordinance O-2020-0002 was passed
        May 18, 2020 by the City of Shavano Park City Council which includes an amendment of
        voting signs Section 24-6 to be in accordance with the Texas Election Code.


_______________________________________________________________________________________________________
Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Second Supplemental Initial Disclosures                              Page 3
           Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 4 of 7



        Defendant herein reserves the right to list any and all witnesses or experts listed by
        Plaintiff.

(b)     A copy of or a description by category and location of, all documents, data compilations,
        and tangible things that are in the possession, custody or control of the party that are
        relevant to the disputed facts alleged with particularity in the pleadings.

         1.         August 17, 2018 Statement of Facts report by Officer Micha Kerr.
         2.         July 2008 Photograph of 4th of July Neighborhood Party Banner.
         3.         July 26, 2018 report by Chief Ray Lacy.
         4.         October 24, 2016 ordinance 0-2016-010 amending Chapter 24 Signs
                    Ordinance.
         5.         August 28, 2018 Memo Timeline by City Manager Hill with Attachments of
                    photos and texts messages.
         6.         August 17, 2018 Statement of Facts by Officer Kerr with Attachments of
                    photographs and text messages.
         7.         July 27, 2018 Emails between Plaintiff’s attorney and City Attorney.
         8.         May 1, 2017 Email from City attorney to Plaintiff’s Attorney with attachment
                    City Policy No. 11, Signs on Public Property.
         9.         October 22, 2018 letter from Plaintiff’s Attorney to City Attorney.
         10.        October 26, 2015 City Council Agenda, Minutes, Staff Summary, IMLA
                    Model Sign Code Article and Reed v. Town of Gilbert Opinion.
         11.        December 9, 2015 Planning and Zoning Commission Agenda, Minutes, and
                    Staff Summary.
         12.        January 6, 2016 Planning and Zoning Commission Agenda and Minutes.
         13.        February 3, 2016 Planning and Zoning Commission Agenda and Minutes.
         14.        March 2, 2016 Planning and Zoning Commission Agenda, Staff Summary and
                    Minutes.
         15.        April 6, 2016 Planning and Zoning Commission Agenda, Minutes and Staff
                    Summary.
         16.        May 4, 2016 Planning and Zoning Commission Agenda, Minutes and Staff
                    Summary.
         17.        June 1, 2016 Planning and Zoning Commission Agenda, Minutes and Staff
                    Summary.
         18.        June 27, 2016 City Council Agenda, Minutes, Staff Summary and Proposed
                    Ordinance 0-2016-010.
         19.        July 6, 2016 Planning and Zoning Commission Agenda, Minutes and Staff
                    Summary.
         20.        August 3, 2016 Planning and Zoning Commission Agenda, Minutes and Staff
                    Summary.
         21.        September 7, 2016 Planning and Zoning Commission Agenda, Minutes and
                    Staff Summary and September 19, 2016 City Policy No. 11 signs on public
                    property;
         22.        September 19, 2016 City Council Agenda, Minutes and Staff Summary, City
                    Policy No. 11 and Sign Ordinance 0-2016-010.
         23.        October 24, 2016 City Council Agenda.

_______________________________________________________________________________________________________
Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Second Supplemental Initial Disclosures                              Page 4
           Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 5 of 7




         24.        July 24, 2017 City Council Agenda, Minutes and Staff Summary and political
                    signs ordinance proposal and city policy no. 11.
         25.        September 6, 2017 Planning and Zoning Commission Agenda, Minutes and
                    Staff Summary.
         26.        October 11, 2017 Planning and Zoning Commission Agenda, Minutes and
                    Staff Summary.
         27.        October 23, 2017 City Council Agenda, Minutes and Staff Summary and sign
                    resolution, city policy no. 11, Staff Summary No. 2 and Ordinance 0-2017-
                    021 Non-nuisance signs.
         28.        November 27, 2017 City Council Agenda, Minutes and Staff Summary and
                    Ordinance 0-2017-021 Non-nuisance signs.
         29.        Fanning Signs, maps, text messages, and photographs regarding Plaintiff’s
                    ordinance violation in question.
         30.        July 26, 2018 Text Message complaint by HOA President Adam Holzhauer,
                    July 27, 2018 Text Message from Chief Lacy to City Manager Hill regarding
                    Plaintiff’s ordinance violation with Kerr and Lacy Reports and relevant sign
                    ordinance sections.
         31.        October 25, 2016 – December 14, 2018 emails and daily blotters regarding
                    ordinance sign violations.
         32.        2018 through 2019 Daily Police Blotters regarding ordinance sign violations.
         33.        Voice mail from HOA President Adam Holzhauer regarding Banner signs in
                    question.
         34.        Text Messages between Plaintiff and Bill Hill regarding Banner signs in
                    question.
         35.        Photographs of signs in violation of Sign Ordinance.
         36.        September 19, 2016 City Policy No. 11.
         37.        October 23, 2017 City Council Staff Summary regarding amending policy No.
                    11.
         38.        October 23, 2017 Resolution to Amend Policy No. 11 with attachments.
         39.        October 23, 2017 Amended City Policy No. 11.

         40.        City of Shavano Park Ordinance O-2020-002 amending Chapter 24 – Signs
                    regarding allowed signage in residential and business zoning districts signed
                    May 18, 2020.
         41.        February 24, 2020 Amended City Policy No. 11 – Signs on public property.
         42.        October 2, 2019 Planning and Zoning Commission Minutes regarding
                    Ordinance O-2020-002.
         43.        November 6, 2019 Planning and Zoning Commission Minutes regarding
                    Ordinance O-2020-002.
         44.        December 4, 2019 Planning and Zoning Commission Minutes regarding
                    Ordinance O-2020-002.
         45.        February 5, 2020 Planning and Zoning Commission Minutes regarding
                    Ordinance O-2020-002.
         46.        January 27, 2020 City of Shavano Park City Council Agenda and Minutes
                    regarding Ordinance O-2020.002.


_______________________________________________________________________________________________________
Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Second Supplemental Initial Disclosures                              Page 5
           Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 6 of 7




         47.        February 24, 2020 City of Shavano Park City Council Agenda and Staff
                    Summary regarding Ordinance O-2020.002.
         48.        February 24, 2020 Planning and Zoning Commission Staff Summary
                    regarding Ordinance O-2020.002.
         49.        May 18, 2020 City of Shavano Park City Council Agenda, Minutes and Staff
                    Summary regarding Ordinance O-2020.002.
         50.        May 18, 2020 Ordinance O-2020.002.
         51.        March 23, 2020 City of Shavano Park City Council Agenda, Minutes and staff
                    summary regarding COVID-19 Declaration of Disaster and Public Health
                    Emergency.
         52.        July 27, 2020 City of Shavano Park City Council Agenda and Minutes
                    regarding COVID-19 Declaration of Disaster and Public Health Emergency.
         53.        July 27, 2020 Ordinance O-2020.014 regarding COVID-19 Declaration of
                    Disaster and Public Health Emergency.
         54.        August 24, 2020 City of Shavano Park City Council Staff Summary regarding
                    Ordinance O-2020.014 being extended 28 days.
         55.        September 21, 2020 City of Shavano Park City Council Agenda, Minutes and
                    Staff Summary regarding COVID-19 Declaration of Disaster and Public
                    Health Emergency being extended 36 days under Ordinance O-2020-020.
         56.        April 17, 2015 Shavano Park Police Report by Officer Ebrom regarding Smoot
                    Political Sign on Right-of-Way.
         57.        April 17, 2015 Shavano Park Police Report by Officer Quintanilla regarding
                    Smoot Political Sign on Right-of-Way.
         58.        April 28, 2015 Shavano Park Police Report by Officer Ebrom regarding Smoot
                    Political Sign on Right-of-Way.
         59.        May 8, 2015 Shavano Park Police Report by Officer Torres regarding Smoot
                    Political Signs allegedly stolen.
         60.        April 13, 2016 Shavano Park Police Report by Officer Torres regarding
                    suspicious vehicle during Smoot Campaigning.
         61.        April 26, 2016 Email from Creed to Florine regarding Smoot Political Sign
                    allegedly stolen.
         62.        April 6, 2017 Email from Cole Mere to Zacker regarding Smoot Political
                    Signs allegedly stolen.
         63.        April 7, 2017 Email from Florine to City Manager Hill regarding Smoot
                    Political signs allegedly stolen.
         64.        April 26, 2017 Shavano Park Police Department Report by Officer Semlinger
                    regarding Smoot Complaint of political letter.

        Defendant herein reserves the right to list any and all exhibits listed by Plaintiff.
        Exhibits 1 – 39 were previously produced in the related case Etta Fanning v. City of
        Shavano Park, 5:18-CV-0803-XR Western District of Texas San Antonio Division.

(c)     A computation of any category of damages claimed by the disclosing party, making
        available for inspection a copy under Rule 34 of the documents or evidentiary material, not
        privileged or protected from disclosure, on which such compilation is based, including
        materials bearing the nature and extent of injuries suffered.

_______________________________________________________________________________________________________
Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Second Supplemental Initial Disclosures                              Page 6
           Case 5:19-cv-00865-XR Document 15 Filed 10/14/20 Page 7 of 7




        Not applicable to the Defendant herein.

(d)     For inspection and coping as under Rule 34 any insurance agreements under which any
        person carrying on an insurance business may be liable to satisfy part or all of a judgment
        which may be entered in the action or to indemnify or reimburse for payments made to
        satisfy the judgment.

        Previously produced.

                                                  Respectfully submitted,

                                                  LAW OFFICES OF CHARLES S. FRIGERIO
                                                  A Professional Corporation
                                                  Riverview Towers
                                                  111 Soledad, Suite 840
                                                  San Antonio, Texas 78205
                                                  (210) 271-7877
                                                  (210) 271-0602 Telefax

                                                  BY: //s// Charles S. Frigerio
                                                         CHARLES S. FRIGERIO
                                                         SBN: 07477500
                                                         Lead Counsel

                                                       HECTOR X. SAENZ
                                                       SBN: 17514850
                                                  ATTORNEYS FOR DEFENDANT
                                                  CITY OF SHAVANO PARK



                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Defendant City of
Shavano Park’s First Supplemental Initial Disclosures filed via CM/ECF has been forwarded on
this the 10th day of October, 2020 via the CM/ECF system to the following:

Mr. Jerad Wayne Najvar
Najvar Law Firm PLLC
2180 North Loop West, Suite 255
Houston, Texas 77018                              Via Email: jerad@najvarlaw.com



                                                  //s// Charles S. Frigerio
                                                  CHARLES S. FRIGERIO


_______________________________________________________________________________________________________
Mary Jane Smoot v. City of Shavano Park                                   Civil Action No. 5:19-cv-00865-XR
Defendant City of Shavano Park’s Second Supplemental Initial Disclosures                              Page 7
